        Case 6:20-cv-00487-ADA Document 23-1 Filed 10/09/20 Page 1 of 4
                                           Exhibit 1

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                             )
BRAZOS LICENSING AND                                    )
DEVELEOPMENT,                                           )   Case Nos. 6:20-cv-00487, 00488,
                                                        )     00489, 00490, 00491, 00492,
       Plaintiff,                                       )     00493, 00494, 00495, 00496,
v.                                                      )     and 00497-ADA
                                                        )
ZTE CORPORATION, ZTE (USA), INC.,                       )
AND ZTE (TX), INC.,                                     )
                                                        )
       Defendants                                       )

                             DECLARATION OF CHAO SHAN

        The undersigned Declarant, CHAO SHAN, of lawful age, hereby declares, deposes and
states as follows, under penalty of perjury:

       1.      I am the Vice-President of Human Resources for Defendant ZTE (TX), Inc. (“ZTE

TX”) and therefore have personal knowledge of the matters asserted in this Declaration.

       2.      ZTE TX has only two places of business, one in San Diego, CA and one in

Morristown, NJ.

       3.      ZTE TX is incorporated in Texas.

       4.      ZTE (TX), Inc. is a wholly owned subsidiary of ZTE Hong Kong Ltd., which is in

turn a wholly owned subsidiary of ZTE Corporation.

       5.      ZTE TX is a separate company and maintains all corporate formalities

independently of all other companies (including its parent), maintaining separate books and

records, separate bank accounts, and separate assets.

       6.      ZTE TX conducts research and development activities for ZTE Corporation, and

provides technical marketing support in connection with ZTE Corporation products.         ZTE

Corporation is the only customer of ZTE TX.


                                             Page 1 of 4
        Case 6:20-cv-00487-ADA Document 23-1 Filed 10/09/20 Page 2 of 4




       7.      ZTE TX’s research and development are focused upstream on technologies

potentially relevant to the development of products in the future and is therefore not directed

towards, nor performed in contemplation of, any specific handsets or network devices (whether

accused in any of these cases or not, and whether sold or offered for sale in the United States or

not); this business is distinct and separate from ZTE Corporation and from ZTE (USA) Inc.

       8.      ZTE TX does not make, sell, or offer for sale any handsets or network devices

(whether for end use, distribution, third-party demonstrations, qualification testing, or any other

commercial purpose; whether accused in any of these cases or not; and whether sold or offered for

sale in the United States or not) anywhere in the world.

       9.      ZTE TX may use limited quantities of handsets or network devices incidentally in

the course of its business. Consequently, although ZTE TX is not in the business of importing

handsets or network devices, it cannot rule out the possibility that some of the devices its personnel

use internally were imported.

       10.     ZTE TX does not import or use any handsets or network devices (whether for end

use, distribution, third-party demonstrations, qualification testing, or any other commercial

purpose; whether accused in any of these cases or not, and whether sold or offered for sale in the

United States or not) within the Western District of Texas.

       11.     ZTE TX does not now have, and has not at any time since at least as early as August

31, 2018, had any place of business (including without limitation any physical place of business,

any regular and established place of business, or any place of business of ZTE TX) within the State

of Texas (including the Western District of Texas).

       12.     ZTE TX does not own, lease, operate, manage, maintain, or otherwise exercise

possession or control over any offices, warehouses, stores, servers, storage facilities, distribution



                                              Page 2 of 4
        Case 6:20-cv-00487-ADA Document 23-1 Filed 10/09/20 Page 3 of 4




facilities, manufacturing facilities, or other facilities, or other real or personal property in the

Western District of Texas.

       13.     ZTE TX does not market or advertise as having a place of business in the Western

District of Texas.

       14.     ZTE TX did maintain a physical location at Plaza 7000, 7000 Mopac Expressway,

2nd Floor, Austin, Texas until August 31, 2018. Subsequent to that date, however, ZTE TX has

not maintained any physical location in the State of Texas and has not advertised or made

representations that it has a place of business in Western District of Texas, including without

limitation telephone directories, websites, or signs on buildings.

       15.     ZTE TX does not conduct any business (including any banking activities), out of

any location in the Western District of Texas; and does not advertise or represent that it has any

place of business, address, or telephone listing in the Western District of Texas.

       16.     No employees of ZTE TX live or work within the Western District of Texas.

       17.     None of ZTE TX’s employees are expected to have unique or particularized

knowledge relevant to any of these cases.

       18.     ZTE TX’s registered agent and registered office in the State of Texas are, and at all

times since before these cases were filed on June 3rd, 2020 have been, CT Corporation System

located at 1999 Bryan St, Suite 900, Dallas, TX 75201, which is in the Northern District of Texas.




                                             Page 3 of 4
Case 6:20-cv-00487-ADA Document 23-1 Filed 10/09/20 Page 4 of 4
